    Case 2:21-cv-02270-SHM-tmp Document 6 Filed 05/03/21 Page 1 of 2                  PageID 3


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION
                                                 )
PHILLIP RAY RODGERS,                             )
         Plaintiff,                              )
                                                 )
v.                                               )           No. 21-cv-2270-SHM-tmp
WARDEN OWENS, ET AL.                             )
                                                 )
         Defendants.                             )

              ORDER DIRECTING PLAINTIFF TO COMPLY WITH
          28 U.S.C. § 1915(A)(1)-(2) OR PAY THE $402 CIVIL FILING FEE


         On March 26, 2021 Plaintiff Phillip Ray Rodgers, Bureau of Prisons register number

49929-044, filed a civil complaint pursuant to 42 U.S.C. § 1983 in the United State District

Court in Eastern District of Arkansas as case 4:21-cv-00237.         (ECF No. 1.)     Plaintiff is

incarcerated at the Federal Correctional Institution in Memphis, Tennessee. Therefore, on the

order of Judge Joe J. Volpe, the case was transferred to the United States District Court in

Memphis and opened on April 30, 2021, as the instant case. Plaintiff neglected to submit a

properly completed application to proceed in forma pauperis and a copy of his trust account

statement as required by 28 U.S.C. § 1914(a)-(b).

         Under the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. §§ 1915(a)-(b), a prisoner

bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a).1 Although the

obligation to pay the fee accrues at the moment the case is filed, see McGore v. Wrigglesworth,

114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry,


1
 Twenty-eight U.S.C. § 1914(a) requires a civil filing fee of $350. However, pursuant to §
1914(b), [t]he clerk shall collect from the parties such additional fees only as are prescribed by
the Judicial Conference of the United States.” The Judicial Conference has prescribed an
additional administrative fee of $52 for filing any civil case, except for cases seeking habeas
corpus and cases in which the plaintiff is granted leave to proceed in forma pauperis under 28
U.S.C. § 1915. Thus, if Plaintiff is granted leave to proceed in forma pauperis, he will not be
liable for the additional $52 fee.
                                                1
    Case 2:21-cv-02270-SHM-tmp Document 6 Filed 05/03/21 Page 2 of 2                     PageID 4


716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner the opportunity to make a

“down payment” of a partial filing fee and pay the remainder in installments. Id. at 604.

However, in order to take advantage of the installment procedures, the prisoner must properly

complete and submit to the district court, along with the complaint, an in forma pauperis

affidavit and a certified copy of his inmate trust account statement for the last six months. 28

U.S.C. § 1915(a)(2).

         Therefore, the Plaintiff is ORDERED to submit, within 30 days after the date of this

order, either the entire $402 civil filing fee or a properly completed and executed application to

proceed in forma pauperis along with a certified copy of his inmate trust account statement for

the last six months. The Clerk is directed to mail Plaintiff a copy of the prisoner in forma

pauperis affidavit form along with this order. If Plaintiff needs additional time to submit the

affidavit, he may, within 30 days after the date of this order, file a motion for extension of time.

         If Plaintiff timely submits the necessary documents and the Court finds that he is indeed

indigent, the Court will grant leave to proceed in forma pauperis and assess only a $350 filing

fee in accordance with the installment procedure of 28 U.S.C. § 1915(b). However, if Plaintiff

fails to comply with this order in a timely manner, the Court will deny leave to proceed in forma

pauperis, assess the entire $402 filing fee from his inmate trust account without regard to the

installment payment procedures, and dismiss the action without further notice for failure to

prosecute pursuant to Federal Rule of Civil Procedure 41(b). McGore, 114 F.3rd at 605.2

         IT IS SO ORDERED, this 3d day of May, 2021.



                                                      /s/ Samuel H. Mays, Jr.
                                                      SAMUEL H. MAYS, JR.
                                                      UNITED STATES DISTRICT JUDGE

2
Even a voluntary dismissal by Plaintiff will not eliminate the obligation to pay the filing fee.
McGore, 114 F.3d at 607; see also In re Alea, 286 F3d. 378, 381 (6th Cir. 2002).
                                                  2
